UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8223


STANFORD BYRON TUCKER,

                Petitioner - Appellant,

          v.

MICHAEL MCCALL, Warden; ATTORNEY GENERAL OF SOUTH CAROLINA,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Henry M. Herlong, Jr., Senior
District Judge. (9:09-cv-00151-HMH)


Submitted:   May 20, 2010                  Decided:   May 25, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanford Byron Tucker, Appellant Pro Se. William Edgar Salter,
III, Assistant Attorney General, Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stanford        Byron   Tucker      seeks       to    appeal          the    district

court’s    order     accepting        the    recommendation              of    the    magistrate

judge     and    denying       relief   on     his       28    U.S.C.          §    2254     (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues    a    certificate        of   appealability.                 28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a       substantial      showing         of        the       denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                          When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable               jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,            537    U.S.       322,    336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Tucker has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3